     Case 2:19-cv-00396 Document 23 Filed 07/20/21 Page 1 of 3 PageID #: 193



                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON


CORTEZ L. BAREFIELD,

             Plaintiff,

v.                                               Case No. 2:19-cv-00396

CITY OF PARKERSBURG,
CITY OF VIENNA,
CITY OF WILLIAMSTOWN,
MICHAEL A. PIFER, and
C.S. WALDRON,

             Defendants.


                       MEMORANDUM OPINION AND ORDER


             The court having received the Proposed Findings and

Recommendation (“PF&R”) of United States Magistrate Judge Dwane

L. Tinsley, entered on June 17, 2021 (ECF No. 21); and the

Magistrate Judge having recommended that the court (1) grant the

motions by the individual defendants to dismiss the plaintiff’s

complaint, filed on December 22, 2020, and January 13, 2021 (ECF

Nos. 12 and 15) and (2) dismiss the claims against the city

defendants under 28 U.S.C. § 1915(e)(2)(B)(ii) 1; and no objection


1 Specifically, the PF&R recommends – pursuant to the motions to
dismiss with respect to Mr. Pifer and Mr. Waldron and pursuant
to § 1915(e)(2)(B)(ii) with respect to the city defendants –
that the plaintiff’s federal claims under 42 U.S.C. §§ 1983,
1985(2), and 1986 and his state-law claims for false
imprisonment, assault, battery, invasion of privacy, negligence,
and civil conspiracy be dismissed as time-barred and that his
claim under Article III, Section 6 of the West Virginia
    Case 2:19-cv-00396 Document 23 Filed 07/20/21 Page 2 of 3 PageID #: 194



having been filed to the PF&R, it is ORDERED that the findings

made in the PF&R of the Magistrate Judge (ECF No. 21) be, and

they hereby are, adopted by the court and incorporated herein. 2


            It is, accordingly, ORDERED that:

      1.    the individual defendants’ motions to dismiss (ECF
            Nos. 12 and 15) be, and hereby they are, granted;


      2.    the claims against the defendants be, and hereby they

Constitution as well as his state-law malicious-prosecution
claim be dismissed for failure to state a claim for which relief
could be granted.
2 In separate orders entered on December 23, 2020, and January
14, 2021, the Magistrate Judge directed the plaintiff to respond
to the motions to dismiss by specified deadlines and notified
the plaintiff that his failure to do so might constitute
abandonment of his claims and result in their dismissal for
failure to prosecute. See ECF No. 14; ECF No. 17. The
plaintiff did not respond to the motions by the deadlines as
directed. One of the Magistrate Judge’s orders sent to the
plaintiff at the last address he provided the court was returned
as undeliverable and unable to be forwarded. See ECF No. 19.
In the PF&R, the Magistrate Judge noted the plaintiff’s failure
to respond to the motions but decided to address the claims’
merits based on indications that the plaintiff might not have
received the orders directing him to respond. See EFC No. 21 at
4. As with the previous order, the copy of the PF&R sent to the
plaintiff was returned as undeliverable and unable to be
forwarded. See ECF No. 22. Although the court adopts the PF&R,
which is not decided based on the plaintiff’s failure to
prosecute, the court notes that the plaintiff does not appear to
have participated in this litigation since the complaint was
filed in May of 2019. The court further notes that the
Magistrate Judge advised the plaintiff of his duty to promptly
notify the Clerk of any changes in his contact information. See
ECF No. 4; see also LR Civ P 83.5 (“A pro se party must advise
the clerk promptly of any changes in name, address, and
telephone number.”).

                                      2
  Case 2:19-cv-00396 Document 23 Filed 07/20/21 Page 3 of 3 PageID #: 195



          are, dismissed; and

     3.   this civil action be, and hereby it is, dismissed and
          removed from the court’s docket.


          The Clerk is directed to forward copies of this

memorandum opinion and order to all counsel of record, any

unrepresented party, and the United States Magistrate Judge.


                                        ENTER: July 20, 2021




                                    3
